Name: 74/476/EEC: Commission Decision of 10 September 1974 amending the Decision of 30 July 1964 on the introduction of a special method of administrative cooperation for implementing an intra-Community procedure for fishery catches of vessels of Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-09-25

 Avis juridique important|31974D047674/476/EEC: Commission Decision of 10 September 1974 amending the Decision of 30 July 1964 on the introduction of a special method of administrative cooperation for implementing an intra-Community procedure for fishery catches of vessels of Member States Official Journal L 259 , 25/09/1974 P. 0008 - 0009++++COMMISSION DECISION OF 10 SEPTEMBER 1974 AMENDING THE DECISION OF 30 JULY 1964 ON THE INTRODUCTION OF A SPECIAL METHOD OF ADMINISTRATIVE COOPERATION FOR IMPLEMENTING AN INTRA-COMMUNITY PROCEDURE FOR FISHERY CATCHES OF VESSELS OF MEMBER STATES ( 74/476/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST SUBPARAGRAPH OF ARTICLE 10 ( 2 ) THEREOF ; WHEREAS THE COMMISSION DECISION OF 30 JULY 1964 ( 1 ) , AS AMENDED BY THE COMMISSION DECISION OF 4 DECEMBER 1964 ( 2 ) , INTRODUCED A SPECIAL METHOD OF ADMINISTRATIVE COOPERATION FOR THE IMPLEMENTATION OF INTRA-COMMUNITY TREATMENT FOR THE FISHERY CATCHES OF VESSELS OF MEMBER STATES ; WHEREAS THE CONDITIONS UNDER WHICH FISHERY CATCHES ARE TRANSPORTED TO THE MEMBER STATE OF DESTINATION NO LONGER ALWAYS CORRESPOND WITH THOSE TAKEN INTO ACCOUNT WHEN THE DECISION OF 30 JULY 1964 WAS DRAWN UP ; WHEREAS IT IS NOW NECESSARY TO MAKE PROVISION FOR THE CASE WHERE FISHERY CATCHES ARE TRANSSHIPPED AT SEA TO ANOTHER VESSEL OR UNLOADED IN A COUNTRY OR TERRITORY OUTSIDE THE COMMUNITY BEFORE BEING IMPORTED INTO THE SAID COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLES 1 , 2 , 4 AND 5 OF THE DECISION OF 30 JULY 1964 ARE AMENDED TO READ AS FOLLOWS : " ARTICLE 1 THERE IS HEREBY INTRODUCED , BY WAY OF ADMINISTRATIVE COOPERATION AS REFERRED TO IN THE FIRST SUBPARAGRAPH OF ARTICLE 10 ( 2 ) OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , A MOVEMENT CERTIFICATE ( FORM DD5 ) . THE PURPOSE OF THIS CERTIFICATE SHALL BE TO ESTABLISH THAT FISH CAUGHT BY A VESSEL OF A MEMBER STATE AND IMPORTED , EITHER IN THE UNALTERED STATE OR AFTER BEING SUBJECTED ON BOARD THE VESSEL TO A PROCESS WHICH DOES NOT REMOVE THEM FROM THE SCOPE OF CHAPTER 3 OF THE COMMON CUSTOMS TARIFF , INTO THE COMMUNITY IN THE CIRCUMSTANCES SPECIFIED IN ARTICLE 2 SHALL BE REGARDED FOR THE PURPOSES OF ARTICLE 9 ( 2 ) OF THE SAID TREATY AS ORIGINATING IN THAT MEMBER STATE . ARTICLE 2 1 . MOVEMENT CERTIFICATE DD5 SHALL BE USED ONLY WHERE THE PRODUCTS REFERRED TO IN ARTICLE 1 ARE CARRIED : ( A ) IN THE VESSEL WHICH MADE THE CATCH FROM THE FISHING GROUNDS TO A MEMBER STATE OTHER THAN THAT OF THE SAID VESSEL ; OR ( B ) FROM THE FISHING GROUNDS TO THE COMMUNITY BY ANOTHER VESSEL , BEING A VESSEL OF A MEMBER STATE , TO WHICH THE CATCH HAS BEEN TRANSSHIPPED AT SEA ; OR ( C ) IN A VESSEL AS SPECIFIED IN ( A ) OR IN ( B ) FROM THE FISHING GROUNDS TO A COUNTRY OR TERRITORY OUTSIDE THE COMMUNITY AND THEN TRANSPORTED FROM THAT COUNTRY OR TERRITORY TO THE COMMUNITY . 2 . MOVEMENT CERTIFICATE DD5 SHALL BE PRODUCED TO THE CUSTOMS OFFICE WHERE THE FISHERY CATCH TO WHICH IT RELATES IS ENTERED UNDER A CUSTOMS PROCEDURE . ARTICLE 4 1 . A CARNET OF MOVEMENT CERTIFICATE DD5 FORMS SHALL BE ISSUED AT THE REQUEST OF THE SHIPOWNER OR HIS REPRESENTATIVE BY THE CUSTOMS AUTHORITIES OF THE PORT OF REGISTRY OR HOME PORT OF THE VESSEL . THE CUSTOMS AUTHORITIES ISSUING THE CARNET SHALL COMPLETE ON ALL THE FORMS CONTAINED THEREIN THE SECTION HEADED " CUSTOMS CERTIFICATE " . 2 . THE MASTER OF THE FISHING VESSEL SHALL IN THE FOLLOWING CASES COMPLETE ON ONE OF THE FORMS IN THE CARNET THE SECTION HEADED " MASTER'S DECLARATION " : ( A ) EACH TIME THE VESSEL'S CATCH IS LANDED IN A MEMBER STATE OTHER THAN THAT OF THE VESSEL ; ( B ) EACH TIME THE VESSEL'S CATCH IS TRANS-SHIPPED AT SEA TO ANOTHER VESSEL BEING A VESSEL OF A MEMBER STATE ; ( C ) EACH TIME THE VESSEL'S CATCH IS LANDED IN A COUNTRY OR TERRITORY OUTSIDE THE COMMUNITY . 3 . IN THE CASE OF TRANS-SHIPMENT AS REFERRED TO IN PARAGRAPH 2 ( B ) THERE SHALL BE ENTERED ON THE " MASTER'S DECLARATION " OF THE FORM USED ONE OF THE FOLLOWING ENDORSEMENTS : " VARER OMLADER TIL SOES " " AUF SEE UMGELADENEN ERZEUGNISSE " " CATCH TRANS-SHIPPED AT SEA " " PRODUITS TRANSBORDES EN MER " " PRODOTTI TRASBORDATI IN MARE " " OP ZEE OVERGELADEN PRODUKTEN " . THIS ENDORSEMENT MUST BE SIGNED BY THE TWO MASTERS AND THE ORIGINAL OF THE MOVEMENT CERTIFICATE DD5 SHALL BE GIVEN TO THE MASTER OF THE VESSEL TO WHICH THE CATCH IS TRANS-SHIPPED , THE TRANS-SHIPMENT OPERATION BEING RECORDED IN THE LOGBOOK OF EACH VESSEL . ARTICLE 5 1 . THE ORIGINAL OF MOVEMENT CERTIFICATE DD5 , COMPLETED IN ACCORDANCE WITH ARTICLE 4 , MUST BE PRODUCED TO THE CUSTOMS AUTHORITIES OF THE MEMBER STATE WHERE THE CATCH IS LANDED . THE SAID AUTHORITIES SHALL HAVE THE RIGHT TO REQUIRE A TRANSLATION . THEY MAY FURTHER REQUIRE , IN ORDER TO CHECK THE PARTICULARS ENTERED ON THE CERTIFICATE , THE PRODUCTION OF ALL RELEVANT DOCUMENTS , AND IN PARTICULAR THE SHIP'S PAPERS OF THE VESSELS REFERRED TO IN ARTICLE 2 ( A ) AND ( B ) , AND MAY REQUIRE A TRANSLATION OF THOSE DOCUMENTS . 2 . WHERE THE CATCH TO WHICH THE MOVEMENT CERTIFICATE RELATES HAS BEEN LANDED IN A COUNTRY OR TERRITORY OUTSIDE THE COMMUNITY , THAT DOCUMENT SHALL BE VALID ONLY IF ACCOMPANIED BY A CERTIFICATE FROM THE CUSTOMS AUTHORITIES OF THAT COUNTRY OR TERRITORY . THIS CERTIFICATE SHALL : ( A ) CONTAIN A DECLARATION THAT THE CATCH TO WHICH THE DD5 CERTIFICATE RELATES HAS BEEN UNDER CUSTOMS CONTROL THROUGHOUT ITS STAY IN THE COUNTRY OR TERRITORY IN QUESTION AND HAS UNDERGONE NO HANDLING OR PROCESSING THERE OTHER THAN THAT NECESSARY FOR ITS PRESERVATION ; AND ( B ) SPECIFY THE DATES OF ARRIVAL AND DEPARTURE OF THE CATCH AND THE MEANS OF TRANSPORT USED FOR THE RE-EXPORTATION THEREOF TO THE COMMUNITY . IN THE ABSENCE OF THIS CERTIFICATE THE CUSTOMS AUTHORITIES WHERE THE FISHERY CATCH IS LANDED MAY ACCEPT ANY OTHER DOCUMENT RECOGNIZED BY THEM AS HAVING EQUIVALENT EFFECT . " ARTICLE 2 MEMBER STATES SHALL APPLY THIS DECISION WITH EFFECT FROM 1 OCTOBER 1974 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 SEPTEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 137 , 28 . 8 . 1964 , P . 2293/64 . ( 2 ) OJ NO 213 , 22 . 12 . 1964 , P . 3622/64 .